Citation Nr: 1828873	
Decision Date: 05/15/18    Archive Date: 05/23/18

DOCKET NO.  07-37 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to basic eligibility for educational assistance under Chapter 1606, Title 10, United States Code (Montgomery GI Bill-Selected Reserve (MGIB-SR)).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1975.

This matter comes to the Board on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO).  By letter dated December 2006, the RO informed the Veteran that his claim for benefits under 38 U.S.C.A. § 1606 were denied.  This case was previously before the Board in July 2009, March 2011, July 2012, and June 2014 and was remanded on each occasion for additional development of the record.

The Board notes the Veteran testified at a hearing before a Veterans Law Judge (VLJ) in January 2008.  By letter dated April 2012, the Board advised the Veteran that the VLJ who conducted his hearing is no longer an employee.  He was informed he had the right to another hearing, but reported later that month he did not wish to appear at a hearing.  After the most recent Board remand in July 2012, the Veteran requested a hearing at the VA Central Office.  That hearing was held in March 2014 before the undersigned VLJ.  The transcript of this hearing has been reviewed and is associated with the claims file.

An outstanding appeal of entitlement to service connection for a cervical spine disability, bilateral carpal tunnel syndrome, and hypothyroidism was remanded by the Board in November 2017.  These issues, along with other claims of entitlement to an earlier effective date for TDIU, service connection for PTSD, and a right foot disorder, were the subject of a Board hearing held by a different VLJ.  They have not yet been recertified to the Board and will be the subject of a separate Board decision.


FINDINGS OF FACT

1.  Eligibility for MGIB-SR benefits was terminated effective on or about September 29, 2006.

2.  The Veteran was not discharged from the United States Army Reserve because of a disability which was not the result of his own willful misconduct and which was incurred on or after the date on which the Veteran became entitled to education assistance.


CONCLUSION OF LAW

The requirements for basic eligibility for MGIB-SR educational assistance benefits have not been met.  10 U.S.C. §§ 16131, 16132, 16133, 3012 (2012); 38 C.F.R. 
§§ 21.7540, 21.7550 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran offered testimony before the undersigned VLJ at a Board hearing in March 2014.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.  The Board also finds that there has been compliance with the prior June 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

II.  MGIB-SR Benefits

Educational benefits are available to members of the Selected Reserve under Chapter 1606, Title 10, United States Code.  See 10 U.S.C. § 16132 (2012).  In pertinent part, a reservist initially becomes eligible when he/she enlists, reenlists, or extends an enlistment as a reservist so that the total period of obligated service is at least 6 years from the date of such enlistment, reenlistment, or extension.  38 C.F.R. § 21.7540.  If a reservist is serving in the Selected Reserve, but does not have a 6 year contract, he/she does not have a basic eligibility date.  The basic eligibility date is the date on which service commences for the contracted 6-year period.

For members of the Selected Reserve to be eligible for Chapter 1606 benefits, the reservist (1) shall (i) enlist, reenlist, or extend an enlistment as a Reserve for service in the Selected Reserve so that the total period of obligated service is at least six years from the date of such enlistment, reenlistment, or extension; or (ii) be appointed as, or be serving as, a Reserve Officer and agree to serve in the Selected Reserve for a period of not less than six years in addition to any other period of obligated service in the Selected Reserve to which the person may be subject; (2) must complete his or her initial period of active service duty for training; (3) must be participating satisfactorily in the Selected Reserve; and (4) must not have elected to have his or her service in the Selected Reserve credited toward establishing eligibility to benefits provided under 38 U.S.C. Chapter 30.  10 U.S.C. § 16132 (a); 38 C.F.R. § 21.7540 (a).

The determination of individual's eligibility for MGIB-SR benefits is to be made by the Armed Forces, not by VA.  10 U.S.C. § 16132, 38 C.F.R. § 21.7540(a).

Generally, for reservists who become eligible after September 30, 2002, the period of eligibility expires effective the earlier of the following dates: (1) the last day of the 14-year period beginning on the date the reservist becomes eligible for educational assistance; or (2) the date of separation from the Selected Reserve.  38 C.F.R. § 21.7550(a) (2017).  However, in the case of a reservist separated from the Selected Reserve because of a disability which was not the result of the individual's own willful misconduct and which was incurred on or after the date on which the reservist became entitled to education assistance, the reservist's period of eligibility expires effective the last day of the 14-year period beginning on the date the reservist becomes eligible for educational assistance if the reservist becomes eligible after September 30, 1992.  38 C.F.R. §21.7550(d) (2017).

Because the Veteran did not serve on active duty orders and his unit was not deactivated, extensions of time are not warranted and will not be discussed.  See 38 C.F.R. § 21.7550(b), (e).  

The Veteran seeks retained eligibility for educational assistance benefits under Chapter 1606 for MGIB-SR as the record reflects that eligibility was terminated September 29, 2006, the day the Veteran left the Selected Reserves.  See Chapter 1606 DOD Data Record.  The record also reveals that the Veteran's eligibility under the MGIB-SR program began on March 13, 2003.  

As noted above, the Veteran reported at the January 2008 Travel Board hearing that he was called to deploy to Iraq in 2006 but was unable to participate in the deployment to active duty because he had to have surgery.  A review of the medical evidence contained in the claims folder reveals that the Veteran had surgery on his right shoulder in August 2006 to treat a work-related injury, which appears to have occurred in December 2005.  The Veteran was in the Selected Reserves at that time.  

In July 2009, the Board remanded the issue of retention of educational assistance benefits under Chapter 1606 for additional development.  Specifically, the Board requested that the Veteran's service personnel records (SPRs) be obtained.  In addition, noting that the evidence of record demonstrates that the Veteran had surgery on his shoulder in August 2006 and that it is unclear whether the Veteran was separated from the Selected Reserve due to disability, the Board instructed the RO, when readjudicating the claim, to consider whether 38 C.F.R. § 21.7550(d) is applicable.  

The Board notes that the body of the July 2009 remand explains that the reason for obtaining the Veteran's SPRs was to obtain his discharge documentation to determine the exact reason he was discharged from the Selected Reserve in September 2006; in other words, to determine whether his discharge was due to disability not the result of his own willful misconduct such that 38 C.F.R. § 21.7550(d) may apply to extend the expiration date of eligibility for the Veteran's MGIB-SR benefits.  A review of the SPRs obtained reveals that the only document received relating to the Veteran's discharge is the September 27, 2006, order notifying the Veteran of his discharge from the United States Army Reserve, which was already of record.  This order indicates the authority for the discharge was Army Regulation 135-178, which is the regulation relating to National Guard and Army Reserve Administrative Discharges.  

Remands in March 2011, July 2012, and June 2014 were ordered to obtain information that properly addressed these issues.  Responses to the previous remands in March 2011 and July 2012 were deemed inadequate or nonresponsive to the remand directives.  

During the most recent remand, a series of correspondences with VA and the DOD resulted in a response from the DOD in March 2016.  The response reiterated that the Veteran did not have a period of mobilization.  Further, the Veteran was not discharged from Selected Reserve due to a service-connected disability.  The response indicated that the Veteran was discharged under normal circumstances.  The Board notes that the Veteran's official discharge shows that he was discharged from the Army Reserves on September 29, 2006, with an honorable discharge.  The report shows that the Veteran was held beyond his normal discharge date through no fault of the Veteran.  There was no indication that the Veteran was discharged for any disability, much less a disability incurred through no act of willful misconduct on the part of the Veteran.  Further, the DOD response noted that if a soldier is going to be processed out of service and discharged for service-connected injuries or wounds, the soldier would have a formal Physical Examination Board (PEB) official document in his file.  Because the Veteran never went before a PEB Board review and was not processed out of the Army Reserve for any service-connected injury or wound, he was not discharged for any disability. 

The DOD response also included several screenshot attachments showing where the Veteran may have been scheduled to mobilize with his unit in 2006, but the Veteran had never reported to a mobilization station.  One screen shot showed all major personnel actions in the Veteran's history, including the September 29, 2006, discharge on the Veteran's expiration of Army National Guard or U.S. Army Reserve Service Obligation.   The response indicated that there was no way to know or contact the Veteran's former unit to ascertain what the Veteran's personal circumstances were in 2006.  However, it was reiterated that the Veteran was not discharged for medical reasons.  The Board has reviewed all personnel records received over the course of the appeal period and is unable to find that the Veteran was separated from his Army Reserve service in 2006 due to medical disability.  The evidence demonstrates that his separation was administrative in nature due to the cessation of his contractual obligation.  

The Board finds that this development adequately addresses the issue of whether the Veteran was separated from Selected Reserve due to disability.  Notwithstanding the Veteran's testimony, it is not shown that the Veteran was discharged because he was separated from service due to disability.  Thus, the extension regulations found in 38 C.F.R. § 21.7550(e) are inapplicable to this case.  

As noted above, the determination of individual's eligibility for MGIB-SR benefits is to be made by the Armed Forces, not by VA.  10 U.S.C. § 16132, 38 C.F.R. 
§ 21.7540 (a).  DOD has determined that the Veteran was not eligible for MGIB-SR benefits because his eligibility was terminated after his administrative discharged on September 29, 2006.  The appeal is denied.



ORDER

The appeal seeking entitlement to VA educational assistance under Chapter 1606, Title 10, United States Code, for benefits under the Montgomery GI Bill-Selected Reserve Educational Assistance Program is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


